United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2187
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *    Appeal from the United States
      v.                                 *    District Court for the
                                         *    Northern District of Iowa.
Jemere Lamarr Frazier,                    *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 9, 2009
                                 Filed: March 26, 2009
                                  ___________

Before LOKEN, Chief Judge, MELLOY and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

      On its own motion, the district court1 ruled that it could not reduce Jemere
Frazier’s sentence under 18 U.S.C. § 3582(c)(2) to reflect the crack cocaine
amendments to the U.S. Sentencing Guidelines. The district court found it lacked
authority to reduce Frazier’s sentence because it had sentenced Frazier pursuant to the
terms of a court-approved Federal Rule of Criminal Procedure 11(c)(1)(C) plea
agreement. Frazier filed a timely notice of appeal.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       On appeal, Frazier argues that his Rule 11(c)(1)(C) plea agreement does not
prohibit a sentence reduction pursuant to § 3582(c)(2). Our decision today in United
States v. Scurlark, No. 08–2404, is dispositive on this issue. Scurlark affirms that
courts are bound by the sentencing terms of court-approved Rule 11(c)(1)(C) plea
agreements and that courts have no authority under § 3582(c)(2) to alter those terms
based on subsequent changes to the U.S. Sentencing Guidelines. Thus, the district
court properly concluded it had no authority to reduce Frazier’s sentence, and we
affirm the district court’s judgment.
                         ______________________________




                                        -2-